DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 51-62 are pending as amended on 1/13/21. Claims 53 and 55 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/13/21. The amendment adds new structures and new claims which were not previously examined.  Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 51, 58, 60 and 62 are objected to because of the following informalities:  The structural formulas contain a typographical error – there is an extra carbon atom in the 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride moieties, as circled below: 

    PNG
    media_image1.png
    196
    212
    media_image1.png
    Greyscale

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 52, 54 and 56-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 51 and dependent claims 57-61 recite structures containing a variable “n.” The variable “n” is not defined, rendering the scope of the claims (and claims which depend from claim 51) unclear. Applicant is advised that any amendment to the claims must find support in the specification as originally filed. 

Claim Rejections - 35 USC § 103
Claims 51, 52, 54 and 56-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bury et al (WO 2008135131). 
Bury discloses utilizing a diamine monomer as a building block for a polyamic acid and polyimide by reaction with dianhydride [p 43, line 20 to p 44, line 7], and a photoalignment material comprising the polymer in a layer [p 54, lines 29-35].
Bury discloses the following general diamine monomer formula (see p 37): 

    PNG
    media_image2.png
    263
    572
    media_image2.png
    Greyscale

As to claims 51, 57 and 58, Bury exemplifies a diamine monomer according to formula XII above, wherein “D” is 2,4-diaminophenyl, S1 is ethylene, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy. The exemplified diamine monomer is shown on pp 103 and 107, and is copied below for reference:

    PNG
    media_image3.png
    155
    578
    media_image3.png
    Greyscale

The diamine monomer exemplified by Bury differs from the structure of the diamine utilized to form the polyamic acid recited in claims 51, 57 and 58 because it is missing a fluoro (-F) group in the “2” position of the trifluorobutoxy-substituted benzene ring (i.e., the diamine has a structure according to genus formula XII wherein u2 is zero). However, Bury teaches that “L” can be halogen, and u2 is an integer from 0-3 (p 24, lines 9-15), and specifically names diamines having a single L group (i.e., wherein u2 is 1), and wherein L is a fluoro (-F) group (see, e.g., diamines named on p 80, line 15; p 75, lines 18-19; p 74, lines 5-6 and lines 28-29), including a diamine wherein the fluoro 
Therefore, because Bury discloses a general formula showing that an (L) group can be located at any position on the phenyl ring, it would have been obvious to the person having ordinary skill in the art to have prepared a diamine monomer according to Bury’s general formula XII wherein “D” is 2,4-diaminophenyl, S1 is ethyl, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy, all as exemplified on pp 103 or 107, by further including any appropriate (L)u2 group as taught by Bury, including a fluoro (F) group located in the “2” position of the trifluorobutoxy-substituted benzene ring, in order to form thermally stable alignment materials according to Bury's formula XII.
As to the presently recited polymer structures: the instant claims recite polyamic acids, and particularly, polyamic acids formed from reacting a diamine monomer as set forth above with either 2,3,5-tricarboxycyclopentylacetic acid dianhydride (instant claim 51, first structure and instant claim 57) or 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (instant claim 51, second structure, and instant claim 58). Bury exemplifies polyamic acids formed from reaction of the exemplified diamine monomer discussed above with both 2,3,5-tricarboxycyclopentylacetic acid dianhydride (example 10, p 106, lines 6-7; p 107, lines 1-5) and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (example 9, p 99, lines 14-15; p 103, lines 17-23). Therefore, it would have been obvious to the person having ordinary skill in the art to have formed a polyamic acid by reaction of dianhydride monomer with a diamine monomer having a 2-fluoro L group, as suggested by Bury, utilizing 2,3,5-tricarboxycyclopentylacetic acid dianhydride and 
As to claim 52, Bury suggests a photoalignment material according to instant claim 51, as set forth above. Bury further discloses a composition, including a blend, comprising the disclosed polymers (see p 53, lines 9-15).  
As to claim 54, Bury suggests a photoalignment material according to instant claim 51, as set forth above. Bury further discloses utilizing the disclosed polymers in an orientation layer (p 55, lines 4-9; p 56, lines 27-35).
As to claims 56, 61 and 62, Bury exemplifies a diamine monomer according to formula XII above, wherein “n” is 2, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy. The exemplified diamine monomer is shown on pp 95, 105 and 108, and is copied below for reference:

    PNG
    media_image4.png
    249
    520
    media_image4.png
    Greyscale

The diamine monomer exemplified by Bury differs from the structure of the diamine utilized to form the polyamic acid having a bichromophoric side chain recited in claims 56, 61 and 62 because it is missing a fluoro (-F) group in the “2” position of the trifluorobutoxy-substituted benzene rings (i.e., the exemplified diamine has a structure according to genus formula XII wherein u2 is zero). However, Bury teaches that “L” can be halogen, and u2 is an integer from 0-3 (p 24, lines 9-15), and specifically names 2 is 1), and wherein L is a fluoro (-F) group (see, e.g., diamines named on p 80, line 15; p 75, lines 18-19; p 74, lines 5-6 and lines 28-29), including a diamine wherein the fluoro “L” group is located in the “2” position of the trifluorobutoxy-substituted benzene ring (p 74, lines 28-29). 
Therefore, because Bury discloses a general formula showing that an (L) group can be located at any position on the phenyl ring, it would have been obvious to the person having ordinary skill in the art to have prepared a diamine monomer according to Bury’s general formula XII wherein “n” is 2, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy, all as exemplified on pp 95, 105 and 108, by further including any appropriate (L)u2 group as taught by Bury, including a fluoro (F) group located in the “2” position of the trifluorobutoxy-substituted benzene rings, in order to form thermally stable alignment materials according to Bury's formula XII.
As to the presently recited polymer structures: the instant claims recite polyamic acids, and particularly, polyamic acids formed from reacting a diamine monomer as set forth above with either 2,3,5-tricarboxycyclopentylacetic acid dianhydride (instant claim 61) or 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (instant claim 62). Bury exemplifies polyamic acids formed from reaction of the exemplified diamine monomer discussed above with both 2,3,5-tricarboxycyclopentylacetic acid dianhydride (example 10, p 106, lines 6-7; p 108, lines 11-14) and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (example 9, p 99, lines 14-15; p 105, lines 4-7). Therefore, it would have been obvious to the person having ordinary skill in the art to have formed a polyamic acid by reaction of dianhydride monomer with a diamine monomer having a 2-fluoro L 
As to claims 59 and 60, Bury exemplifies a diamine monomer according to formula XII above, wherein “n” is 2, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy. The exemplified diamine monomer is shown on p 91, and is copied below for reference:

    PNG
    media_image5.png
    246
    616
    media_image5.png
    Greyscale

The diamine monomer exemplified by Bury differs from the structure of the diamine utilized to form the polyamic acid recited in claims 59 and 60 because it is missing a fluoro (-F) group in the “2” position of the trifluorobutoxy-substituted benzene rings (i.e., the exemplified diamine has a structure according to genus formula XII wherein u2 is zero). However, Bury teaches that “L” can be halogen, and u2 is an integer from 0-3 (p 24, lines 9-15), and specifically names diamines having a single L group on the trifluorobutoxy-substituted benzene ring (i.e., wherein u2
Therefore, because Bury discloses a general formula showing that an (L) group can be located at any position on the phenyl ring, it would have been obvious to the person having ordinary skill in the art to have prepared a diamine monomer according to Bury’s general formula XII wherein “n” is 2, E is O, X and Y are H, u1 is zero, Z1 is O(CO), n1 is 1 and (B)Fx1 is trifluorobutoxy, all as exemplified on p 91, by further including any appropriate (L)u2 group as taught by Bury, including a fluoro (F) group located in the “2” position of the trifluorobutoxy-substituted benzene rings, in order to form thermally stable alignment materials according to Bury's formula XII.
As to the presently recited polymer structures: the instant claims recite polyamic acids, and particularly, polyamic acids formed from reacting a diamine monomer as set forth above with either 2,3,5-tricarboxycyclopentylacetic acid dianhydride (instant claim 59) or 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (instant claim 60). Bury exemplifies polyamic acids formed from reaction of various diamines with 2,3,5-tricarboxycyclopentylacetic acid dianhydride (see pp 106-109, see particularly the exemplified diamine on p 108, lines 5-9), and formed from reaction of various diamines with 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (see pp 99-106). Therefore, it would have been obvious to the person having ordinary skill in the art to have formed a polyamic acid by reaction of dianhydride monomer with a diamine monomer having a 2-fluoro L groups, as suggested by Bury, utilizing 2,3,5-tricarboxycyclopentylacetic acid dianhydride and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride as the dianhydride monomers, thereby arriving at a photoalignment material as presently claimed. 

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered.
Applicant argues that claim 51 has been amended to recite six specific compounds, and that each compound has at least two changes compared with the compounds disclosed in Bury. Applicant states that the examiner suggested amending the claimed invention so that it is directed to compounds having two changes as compared with the compounds disclosed in Bury. As an initial matter, the examiner notes that while increasing the number of modifications to Bury needed to arrive at the claimed subject matter may ultimately result in patentable subject matter, the examiner never indicated that a compound having at least two changes as compared with the compounds in Bury would necessarily be patentable. 
Applicant argues (pp 12-13) that the first compound in amended claim 1 has at least two changes compared with the compounds in Bury, as the diamine compounds disclosed in Bury have at least one structural change compared to the presently recited compounds, and are not polymers. However, as shown in the rejection above, Bury exemplifies a diamine monomer having the following structure:

    PNG
    media_image3.png
    155
    578
    media_image3.png
    Greyscale

and exemplifies polyamic acids formed from reaction of the exemplified diamine monomer with both 2,3,5-tricarboxycyclopentylacetic acid dianhydride (example 10, p 106, lines 6-7; p 107, lines 1-5) and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride (example 9, p 99, lines 14-15; p 103, lines 17-23). Therefore, the only difference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.